The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 6,109,119) in view of Arfvidsson and Shang.  In the patent Jiang teaches a field-flow fractionation device and method substantially as claimed (see figures 1a-1c, 4-5 and their associated discussion),  Jiang does not teach that the device needs to be cleaned.  
In the paper Arfvidsson teaches using an asymmetrical field-flow fractionation device (AsFlFFF).  The last section on page 78 is a section directed to system optimization.  In the last paragraph of that section which bridges pages 78-79, Arfvidsson teaches that the AsFlFFF channel was kept at ambient temperature at all times.  Control of the carrier pump, the valves, and the change of flow directions, and the data acquisition were carried out with Gynkosoft software.  At the end of every analysis a rinsing phase, back-flushing the channel for 2 minute at 6 ml/min, was performed.  At the end of every triple analysis of the same sample the channel was first filled with air and then back-flushed with 5 ml ethanol/water (50/50) before the ordinary rinsing phase took place.  This performance guaranteed the best possible channel conditions throughout the analyses.  
In the paper Shang looked at fouling of membranes.  Figure 1 shows the device setup.  Section 2.1 describes this as being designed for constant flux filtration experiments with a constant flux backwash option.  The constant feed and backwash flow were driven by two pairs of programmable DUAL syringe pumps.  Two solenoid valves were applied to control the direction of the water flow.  The syringe pumps and solenoid valves were controlled by a programmable logic controller.  Two digital pressure meters were used to measure the pressure during filtration feed flow and backwash feed flow.  Since the pressure of the permeate water and the backwash waste stream side was equal to atmospheric pressure, the pressure on these two pressure meters was the trans-membrane pressure (TMP), which was logged to a computer every 8 seconds.  Three operational phases were employed for this setup: filtration (production), forward flush (from feed vessel to backwash-waste vessel) and backwash.  The fouling experiments were composed of 12 cycles of the three operational phases in the following order: forward flush (9.4 m h-1 for 1.5 min), filtration (60 L m-2 h-1 for 15 min) and backwash with permeate water (120 L m-2 h-1 for 3 min).  The purpose of using a forward flush is to purge the membrane module to remove the air or the backwash remaining liquid, and thus, a high crossflow velocity is not necessary.  A moderate backwash flux of 120 L m-2 h-1 was chosen because the syringe pumps were not designed to drive high flows and high pressures.  It needs to be noted that a different backwash condition may result in different hydraulic reversible and irreversible fouling.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a backflush procedure as taught by Shang in the Jiang device after every analysis because as taught by Arfvidsson such a procedure after each analysis will keep the membrane in optimum condition and the process of Shang is designed to remove reversible contamination including that which is in the pores.  
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo (JP 2008-200566) in view of Arfvidsson and Shang, last two as described above.  In the patent Okubo teaches a field-flow fractionation device and method substantially as claimed (see figures 1-6 and their associated discussion in the translation).  Paragraphs [0012]-[0013] discuss the problem they were trying to solve.  With flow field flow fractionation units and even with the devices of the cross flow type, if a sample containing particles is introduced into a channel and a separation operation is performed, a part of particles may remain in a channel.  Therefore, after performing the separation operation, it is necessary to wash the inside of the channel in preparation for the next separation.  However, how to perform cleaning in the channel after the separation operation has not been well studied and an appropriate cleaning method has not been established.  One method of cleaning involves flushing a large amount of a carrier (solvent) from an inlet port or an outlet port in one direction to wash away the remaining sample.  However, this method requires a large amount of carrier (solvent) for washing.  Also, there is a method of removing and cleaning a channel portion.  In this case, disassembly and subsequent assembly takes place.  Paragraph [0018] teaches that it is preferable to use a porous ceramic material for the carrier fluid permeable member forming the bottom surface.  Okubo does not teach that the clamed method of cleaning the device.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a backflush procedure as taught by Shang in the Okubo device after every analysis because as taught by Arfvidsson such a procedure after each analysis will keep the membrane in optimum condition and the process of Shang is designed to remove reversible contamination including that which is in the pores from ceramic membranes.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art is directed toward field-flow fractionation devices and methods and cross-flow membrane filtration devices.  Examiner is reciting the Okubo reference to place a copy in the file that has a translation that is easier to read.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797